Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2014

                                    No. 04-14-00057-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                               v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-08223
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice

      This cause was set for formal submission by oral argument before this court on July 8,
2014. On June 20, 2014, Appellees moved this court to reschedule oral argument.
       Appellees’ unopposed motion is GRANTED. We WITHDRAW the previously set
submission date of July 8, 2014. We set this appeal for formal submission by oral argument
before a panel consisting of Chief Justice Stone, Justice Barnard, and Justice Alvarez on
Thursday, July 24, 2014, at 10:00 am.
        Appellant’s opening argument is limited to twenty minutes, Appellees will have twenty
minutes to argue, and Appellant will have ten minutes for rebuttal. TEX. R. APP. P. 39.3; 4TH
TEX. APP. (SAN ANTONIO) LOC. R. 9.2. If you do not wish to present oral argument, you must
notify this court in writing within SEVEN DAYS of the date of this notice.

It is so ORDERED on this 30th day of June, 2014
                                          PER CURIAM


Attested to:___________________________
               Keith E. Hottle
               Clerk of Court